Citation Nr: 0306079	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
low back strain with degenerative disc disease.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from May 1976 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).  

The Board notes that during the appeal period, the rating 
criteria for evaluating the degree of disability resulting 
from the veteran's low back strain and degenerative disc 
disease were amended.  While the Board acknowledges that the 
veteran was not specifically informed of the changes in the 
rating provisions for Diagnostic Code 5293 for intervertebral 
disc syndrome, the adjudication of this matter in spite of 
the failure to inform the veteran will not prejudice him in 
any way.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
This is so because the veteran's low back disability 
currently is rated at 60 percent, the maximum available under 
this diagnostic code under both the former and amended rating 
criteria.  Thus, the current matter on appeal in essence 
involves only the potential application of an extraschedular 
rating, unaffected by any regulatory changes in Diagnostic 
Code 5293.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's low back strain with degenerative disc 
disease is manifested by tenderness and pain without 
incoordination, muscle spasm, loss of sensation on the right 
side and pain down the course of the left sciatic nerve.

3.  The service-connected low back strain with degenerative 
disc disease is rated as 60 percent disabling, the maximum 
rating provided by the rating schedule.

4.  The veteran's application form for a total rating based 
on individual unemployability indicates that the veteran is a 
college graduate and also completed graduate course work to 
become a chiropractor.  

5.  The record shows that the veteran worked from 1994 to 
1998 in health care as a chiropractor.  

6.  The medical evidence of record indicates that the veteran 
is capable of working.  

7.  The veteran's service-connected low back disability does 
not prevent him from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for low back strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321(b)(1) (2002).

2.  The criteria for entitlement to total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not yet decided by VA as of that date, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

Review of the claims folder reveals that the RO has taken the 
necessary steps to develop the veteran's claims and inform 
him accordingly.  In letters dated in June and September 
2001, the RO outlined what had already been accomplished in 
completing the veteran's claim, what information or evidence 
was outstanding, and what would ensue in the interim as to 
the processing of his claim prior to any final decision.  
Also, the veteran has been apprised of the law and 
regulations governing his claims (see Introduction for 
complete discussion on notification of amended regulatory 
changes).  The Board notes that by way of the rating 
decisions in June and December 2001 and the statement of the 
case (SOC) dated in May 2002, the RO provided the veteran 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his claims.  
Thus, in light of the above, while the veteran did not 
receive a letter with specific mention of the VCAA itself, 
there is no indication that the Board's present review of his 
claims will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  In essence, the 
Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran maintains that he is entitled to a higher rating 
for his low back strain and degenerative disc disease than 
the current 60 percent evaluation.  He also contends that he 
is entitled to a total rating based on individual 
unemployability because he maintains that he is prevented 
from obtaining and maintaining gainful employment due to his 
service-connected low back disability.  The Board analyzes 
these matters separately below.  

Service connection for chronic low back strain was granted in 
a September 1979 rating decision and assigned a 10 percent 
evaluation.  In a June 1983 rating decision, the RO included 
degenerative disc disease as part of the veteran's service-
connected low back strain disorder and increased the rating 
to 20 percent.  In a June 1999 rating decision, the RO 
increased the 20 percent evaluation to a 40 percent rating.  
That decision was based on CT scan and Magnetic Resonance 
Imaging (MRI) findings in August and September 1998 in 
addition to medical evidence noted on VA examination in May 
1999 of significantly increased pain, incoordination, and 
limited range of motion of the lumbosacral spine with severe 
recurring attacks of intervertebral disc syndrome.  In an 
April 2001 Board decision, implemented in a June 2001 rating 
action and confirmed in the December 2001 rating decision, 
the evaluation of the veteran's lower back disability was 
increased from a 40 percent rating to the maximum evaluation 
of 60 percent available under the pertinent diagnostic code.  
38 C.F.R. § 4.71, Diagnostic Code 5293.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The former criteria for evaluating intervertebral disc 
syndrome provided for a maximum evaluation of 60 percent with 
pronounced and persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. 4.71(a), Diagnostic Code 
5293.  The current regulation for Diagnostic Code 5293 
evaluates intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. 4.71(a), 
Diagnostic Code 5293).  

Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent 
evaluation; incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrants a 40 percent evaluation; 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent evaluation; and incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
evaluation.  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

The Board notes that the veteran's low back strain with 
degenerative disc disease is productive of no greater 
impairment than what is contemplated within the rating 
criteria for a 60 percent evaluation.  The evidence most 
probative of this determination are clinical findings on VA 
examination in July 2001.  At that time, the examiner recited 
the veteran's history of low back strain and intervening 
treatment.  Post-service, the veteran had another injury to 
the lower back when he fell on ice in 1985.  The examiner 
noted results of a prior MRI and a CT scan, which were 
evidence of midline herniation and moderate degenerative 
changes at L4 and L5 and L5 to S1.  Also noted is a history 
of childhood polio that affected the musculature of the left 
lower extremity.  

On examination of the lumbosacral spine, the examiner noted a 
definite tenderness and muscle spasm with forward flexion 
from zero to 40 degrees and readily reduced to zero to 
20 degrees against resistance.  The extension backward was 
from zero to 10 degrees and readily reduced to zero degrees 
against resistance.  The lateral flexion to the right was 
from zero to 10 degrees and reduced to zero to 5 degrees 
against resistance.  The lateral flexion to the left was from 
zero to 20 degrees and reduced to zero to 5 degrees against 
resistance.  Rotation to the right was from zero to 5 degrees 
and reduced to zero degrees against resistance.  The rotation 
to the left was from zero to 15 degrees and reduced to zero 
to 10 degrees against resistance.  The quadriceps reflexes 
were two plus over two plus.  The proprioception in the lower 
extremities was entirely within normal limits.  

Further, there was a marked diminishment to sensation to 
light touch, pain and pinprick in the area measuring 
approximately five by one centimeter on the medial aspect of 
the right tibia approximately 20 centimeters below the level 
of the fibular tubercle on the right.  There was no loss of 
sensation about the left lower extremity.  The examiner noted 
that it was anticipated that the veteran would have 
continuing pain without incoordination, loss of sensation on 
the right lower extremity and pain down the course of the 
left sciatic nerve, very likely worse with prolonged sitting 
or inability to change body positions.  Diagnoses were 
degenerative disc disease, L3/4 and L4/5 with tenderness, 
muscle spasm, and major limitation of motion; sciatic 
neuralgia, left lower extremity with residual pain secondary 
to degenerative disc disease; and neuropathy manifested by 
diminished sensation medial aspect of the right tibia, 
secondary to degenerative disc disease.  

In light of the above, the Board notes that the current 
rating for the veteran's low back strain and degenerative 
disc disease is appropriate under either rating criteria.  
The characteristics of his lower back disability clearly 
support a 60 percent evaluation and no more.  That is, there 
is evidence of pronounced intervertebral disc syndrome with 
persistent symptoms of sciatic neuropathy, demonstrable pain, 
and muscle spasm.  Moreover, the clinical findings of record 
do not support that the veteran's low back strain with 
degenerative disc disease is productive of greater disability 
than incapacitating episodes with a total duration of at 
least six weeks over the past 12 months.  38 C.F.R. § 4.71, 
Diagnostic Code 5293.  Thus, the veteran's current 60 percent 
rating most accurately reflects the level of impairment 
associated with his low back strain and degenerative disc 
disease.  

As noted above, the 60 percent rating is the highest rating 
provided by either the old or the new rating criteria for 
evaluating the service-connected back disability in this 
case.  In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The RO decided that this case did not warrant referral for 
extraschedular consideration in the December 2001 rating 
decision.  The Board does not have the authority to grant a 
rating on an extra-schedular basis under section 3.321(b) 
because that authority is vested, by the terms of the 
regulation itself, in the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  However, the 
Board may review on appeal the RO's decision not to refer the 
case to those officials and may consider whether referral to 
"appropriate first-line officials" for consideration of an 
extra-schedular rating is warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (noting that Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  For the reasons which 
follow, the Board agrees with the RO's decision not to refer 
this case for extraschedular consideration.

First, as noted above by the Board's discussion of the 
manifestations of the back disability shown on examination in 
light of the rating criteria for the 60 percent rating, the 
schedular evaluation in this case is not shown to be 
inadequate.  The rating assigned contemplates the severe 
symptomatology resulting from the service-connected back 
disability.  VAOPGCPREC 6-96 at para. 4 (Aug. 16, 1996) 
(noting that an extraschedular rating is warranted only where 
the disability picture presented by the veteran would, in the 
average case, produce impairment of earning capacity beyond 
that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule, such 
as by requiring frequent hospitalization or otherwise 
interfering with employment).  The evidence does not 
demonstrate that there are ways in which the back disability 
interferes with employability in addition to the ways that 
are already being compensated by the schedular rating.  
Moreover, the evidence does not indicate that the back 
disability produces impairment of earning capacity beyond 
that reflected in the rating criteria provided by the rating 
schedule.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for residuals of 
service-connected back disability.  Moreover, the Board notes 
that, although the veteran claims that he can no longer work 
due to the service-connected back disorder, there is no 
evidence in the claims file to suggest that marked 
interference with employment is due exclusively to the 
service-connected back disability in this case.  38 C.F.R. 
§ 3.321(b)(1).  Accordingly, the Board concurs with the RO's 
decision not to refer this case for extraschedular 
consideration.

Individual unemployability 

The Board notes that the prevailing law provides that total 
disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that, if there is only one 
such disability, the disability shall be rated at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  Individual unemployability must 
be determined without regard to any non-service connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (age may not be a factor in 
evaluating service-connected disability or unemployability).

In this case, the veteran's percentage requirements under the 
prevailing law for an award of a total disability rating 
based on individual unemployability are met.  The veteran's 
service-connected low back strain with degenerative disc 
disease is currently rated at 60 percent disabling.  
Nonetheless, there is nothing in the record to support that 
the veteran's service-connected disability itself renders him 
unemployable.  The veteran would be entitled to a total 
rating based on individual unemployability, once the 
percentage requirements are met, where the evidence supports 
that he is unemployable by virtue of his service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  However, such has not 
been shown in this case.  

The veteran contends that he is due a total disability rating 
because his service-connected low back disability has 
progressed to a point where he can no longer perform the 
tasks of his profession without putting himself in danger of 
further injury.  The veteran has claimed that he became too 
disabled to work as of August 1998 due to his intervertebral 
disc syndrome.  At the time the veteran stopped working, he 
was a chiropractor.  On VA examination in October 1999, the 
veteran stated that he spent his day reading and writing a 
book.  He reported that he sat in a chair with a remote 
control keyboard, but that he was able to sit in an ordinary 
chair for 15 or 20 minutes favoring his right hip with his 
left leg extended and moving around on a frequent basis.  
When traveling, the veteran reported that his wife generally 
drove the car and that he needed to stretch often and move 
around.  Also, the veteran's wife reported that she had to 
help him to put on his shoes and socks.  The veteran stated 
that he frequently wore a brace, especially when walking.  He 
had difficulties with sleeping due to pain.  The veteran also 
stated that he did not carry groceries or lift anything.  

On VA examination in July 2001, the examiner noted the 
veteran's limitations with respect to his service-connected 
low back disability.  In particular, the examiner noted that 
the veteran's low back disability would continue to decline 
due to pain and incoordination and loss of sensation.  With 
respect to the ability to obtain and maintain gainful 
employment, any activity requiring prolonged sitting or 
standing or remaining in any one position would be unfeasible 
since the veteran needed to move around in order to alleviate 
muscle spasm and pain.  The examiner further stated that if 
such a circumstance existed in which the veteran would be at 
liberty to change body positions on a continuing basis, such 
employment would be reasonable, assuming that the veteran 
would be otherwise eligible.  

Thus, in light of the above, the Board notes that there is 
nothing in the record that suggests or tends to suggest that 
the veteran is unemployable.  While it is clear that the 
veteran is impaired physically by his service-connected low 
back disability, it is not shown by the evidence that he is 
unemployable by virtue of his service-connected disability.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  The examiner noted 
the veteran's physical limitations in certain work 
environments, but at the same time, the examiner indicated 
that the veteran could be employed as long as he would be 
able to move around in his workplace to alleviate some of the 
symptoms associated with his low back disability.  Thus, 
there is no evidence to substantiate that the veteran is 
unemployable due to his service-connected disability.  

The Board notes that the veteran has been employed as a 
chiropractor over the years and while he stopped that line of 
work, there is nothing of record to support that he is not 
employable.  To the contrary, the examiner noted that the 
veteran would be able to work given the right circumstances, 
that is, that he would be free to change positions and move 
around in his work environment.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
entitlement to a total disability rating based on individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.16(a).









	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 60 percent for low 
back strain with degenerative disc disease is denied.  

Entitlement to a total rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

